Title: Editorial Note: Representation by France against the Tonnage Acts
From: 
To: 


    Representation by France against the Tonnage ActsEditorial Note
    C’est surtout M. Jefferson qui prend le plus interêt au succès de cette grand revolution. Il m’a dit souvent, que les travaux de l’Assemblée Nationale serviront á regenerer non seulement la France, mais les Etats unis, dont les principes commençoient á se corrompre. Presque tous les Whigs ou les veritables Republicains de ce pays sont du même avis…
Otto to Montmorin, 23 July 1791
The importance of the union in a commercial sense, Alexander Hamilton wrote in the eleventh Federalist, was one of those arguments for the proposed constitution on which there was least room for a difference of opinion and to which, in fact, a general assent had been given. Few informed readers could have disagreed with the assertion and none could have misunderstood him when he said that the maritime powers of Europe, uneasy before the enterprising spirit of American commerce, might foster divisions in order to achieve “the threefold purpose of preventing our interference in their navigation, of monopolizing the profits of our trade, and of clipping the wings by which we might soar to a dangerous greatness.” A few  weeks earlier Hamilton had lamented the degradation of the national character brought on by the inability of the government, confronted with exclusions and restraints imposed on American trade by European powers, to adopt “those defensive regulations, which would be likely to produce a greater reciprocity of privileges.”
Such arguments for granting to the government a power to defend its economy had indeed been given a general assent, beginning with the propositions of 1784 for a rigorous navigation law and reaching a final confirmation in the Convention of 1787. John Adams’ dispatches from London had been filled with urgent pleas for retaliatory duties, for an American system of navigation, and for a stronger government to enforce its terms. Jefferson, in the absence of legislative authority, had deliberately sought to utilize the treaty power to give central direction to commercial policy, “so far as the imperfect provisions of our constitution will admit, and until the states shall by new compact make them more perfect.” Rufus King, John Jay, James Madison, James Monroe, and others of varying political attitudes and backgrounds had joined in the effort to find some means of removing the shackles from American commerce. John Jay was not the only one who realized that uneasiness induced by trade restrictions “promotes the System of perfecting our Union and strengthening the fœderal Government.”
But, like most of their compatriots, all would have attached to  Hamilton’s words their commonly accepted meaning, assigning chief blame for exclusions and restraints not indiscriminately to the maritime powers of Europe but to Great Britain and the mercantilist principles of Sheffield and Hawkesbury she had embraced. Some would have recognized that she thereby made them two of the most effective architects of the American Constitution since, as Fisher Ames pointed out, it “was dictated by commercial necessity more than any other cause.” England’s commercial rigor toward her former colonies, however plausible in theory or rooted in imperial necessity, had in fact provided for Americans the unifying effect of external force almost equivalent to that once produced by military power. There were, of course, other and powerful impulses toward a more effective union, chief among them the common experience of a war fought for separate nationality and the elevated principles offered in justification. But the threat posed by England to the economy of the new nation was the most immediate and the most exigent single force.
The American people, the French minister to the United States observed in 1789, had undergone a genuine moral and political revolution in the preceding three years. Thenceforth their legislation would be directed toward the central object of diminishing the preponderant influence of England over their commerce. But this could not be achieved suddenly. Patience as well as encouragement would be required of France because conflicting interests and deep-rooted predilections would make it difficult to sever old connections and establish new ones. Congress, when it had finally broken the chains, would be able to deal more freely in its relations with other powers. With the passage of the tonnage acts of 1789 and 1790 and the resultant French protest, Moustier’s observations received ample confirmation. The tonnage duties paid by France were trivial in her fiscal scales and unimportant in those of the United States. But neither the conflict over Hamiltonian finance nor even that over the permanent residence of the government which exacerbated all other major issues could throw quite so revealing a light on the nature of the divisions in the American political fabric as did this relatively unimportant question—an illumination all the more significant because the discussions were, for the most part, hidden from public view. When Otto, the French chargé d’affaires, submitted the French representation on the tonnage acts late in 1790, the most important result he achieved was to illustrate the two fundamentally different ways in which Americans regarded the nature of their moral and political revolution.
I
A general assent to the proposition and a common grasp of what Hamilton’s language meant could not long conceal the profound differences of will and purpose that were concealed by the apparent consensus.  For no sooner had the power over commerce been granted than Hamilton and others of his persuasion reversed the arguments they had previously employed. Every attempt to exercise that power they now characterized not as a defensive measure to achieve commercial reciprocity and to restore the dignity of the national character, but as the initiation of commercial hostilities that might bring on actual warfare if not the dissolution of the union. Ardently committed to the idea of an energetic government that would not hesitate to intervene in the economy, they now declined to use the weapon that had been fabricated. They also succeeded, after bitter contests, in preventing Madison and Jefferson from laying hands on it. This abrupt shift in position did not convert the believers in a strong government and in a liberal construction of delegated powers into their opposites. It did not make Madison, much less Jefferson, the advocate of an American system of mercantilism and it did not deprive Hamilton of his claim to be regarded as its fountainhead in the new world. But it did sharply distinguish arguments of coherence and consistency from those of mere political expediency. On the one side it ranged those who stood with Jefferson, whose system of policy respecting trade and its relation to the national purpose was the same in 1793 that it had been in 1783, being fortified both by the liberal principles of the Revolution and by the wisdom embraced in Choiseul’s dictum of an earlier day that the European balance of power lay in America and in commerce. On the other side it placed those who, like Hamilton, had argued from the same postulates in 1787 but who in 1789, rather than point the weapon toward the nation against whose measures it had been provided, chose a continuation of the posture of impotence and acquiescence—at least with respect to Great Britain.

The departure of Hamiltonians from the ground previously occupied thus revealed the profound disjunctions afflicting the American body politic. These cleavages were indeed so deep and unalterable as to threaten the existence of the union, not so much because two quite opposite systems of commercial policy were locked in conflict or because of the very real danger of intervention, subversion, or even war from one or another of the European powers. The danger lay rather in Hamilton’s want of confidence in the people, in their spirit, in their institutions, and, above all, in their declared principles of government. Hamilton at least had the candor to admit more openly than any other contemporary that, along with his doubts about the new system of things, he entertained a very different set of political principles. At the moment the Constitution was proposed, he thought its adoption doubtful, the dismemberment of the union likely, the resultant existence of monarchies and republics side by side possible, and a “reunion with Great Britain…not impossible, though not much to be feared.” A good administration under Washington might, however, “conciliate the confidence and affection of the people and perhaps enable the government to acquire more consistency than the proposed constitution seems to promise for so great a country.” If the author of the eleventh Federalist had read the tenth by Madison, he evidently did not share its estimate of the sources of strength in a republic covering an extensive territory. The want of confidence, the misreading of the national character, the trust in a revered military hero and in energetic leadership—these traits of one who came to dominate policy under Washington brought on a steadily mounting disaffection of the people and with it a genuine danger of the dissolution of the union. The abrupt abandonment of a position previously assumed on commercial policy was the opening signal, inviting consequences quite the opposite of the conciliating effects Hamilton had anticipated.
It is important to note, however, that the old arguments had been surrendered and the new ones assumed by spokesmen for commercial and shipping interests some time before Hamilton came into the government. Indeed, a large measure of his power and success in wielding it derived from the fact that there were many others who shared his doubts about the experiment in republican government, who admired English institutions and ways of ordering society, and who saw not much to fear in a reunion—especially since independence had brought  a clipping of commercial wings from without and threats of retaliation from within. Their convictions were made manifest the moment the House of Representatives was organized in 1789 when James Madison urged upon his colleagues an immediate step to obtain “supplies for the federal treasury, and a speedy rescue of our trade from its present anarchy.” The expedient that he proposed was the identical schedule of imposts that Congress had recommended to the states in 1783. To this he proposed to add only “a clause or two” on tonnage duties, copied directly from the Virginia statute, so as to discriminate in favor of those nations having commercial treaties with the United States. This plan could be put into operation immediately, he declared, thus producing considerable revenue from the spring importations that would otherwise be lost. His first argument was that such a measure would meet the public expectations, that the propositions of 1783 had been given general approval, and that the new government, in its first act, should “revive those principles of honor and honesty that have too long lain dormant.” Empty as the treasury was, however, the anticipated duties on the spring importations were lost in the ensuing collision of special interests. Ames of Massachusetts, deploring the thousands of hogsheads of tobacco rotting in southern warehouses, asked for high tonnage duties so that New England could build ships to take them to market. Tucker of South Carolina, knowing that British bottoms had a virtual monopoly in carrying southern produce, urged low rates lest agriculture be taxed to support eastern commerce . and shipping. FitzSimons of Pennsylvania, viewing the spectacular growth of manufactures in his state since the war, called for protective duties for infant manufactures on a greatly extended list of imports. All protested their concern for the national interest and for liberal principles of commerce.
Local, regional, and national interests could be accommodated with relative ease, however, compared with the difficulty presented by Madison’s discriminatory tonnage clauses. There was general agreement that American ships should be favored as against those of all other nations, but the cleavage between those who wished to exercise the mandate that had been given by the nation and those who now attacked the position they once occupied was irreconcilable. When Madison declared that “the public sentiments of America” would be favorable to such discrimination, John Laurance of New York immediately challenged him. How, he asked, “is the public sentiment, in this case, to be collected?” Had the nations in treaty given advantages entitling them to a preference? If so, let the obligation be discharged. If not, let the national interest and not sentiments of gratitude determine, since, “nations as well as individuals, are guided by the principle of interest.” Madison, Laurance pointed out, had not contended that discrimination was a treaty obligation. He had claimed that France had been persuaded by the American minister to relax her rigid system, but an alteration had since taken place and the privilege  withdrawn. The argument that Great Britain had too great a monopoly of American trade and that this called for government intervention so that other nations could engage in competition for direct participation in it was irrelevant. This was not a point for government to settle. If merchants found it to “their interest or convenience to form connexions with the subjects of one nation in preference to another, why should the Government interfere to dissolve it? They should be left to themselves, like the industrious bee, to gather from the choicest flower the greatest abundance of commercial sweets.” Such intervention, improper in itself, might in fact produce disastrous consequences. The nation against which such a regulation was directed might retaliate and—such was her power—might even destroy that part of the carrying trade which still remained in American hands. Here, in a single speech delivered before Washington had even been inaugurated, Laurance articulated most of the arguments that thenceforth would be employed to defend the newly disclosed concepts of policy toward England and France.
Even so, the arguments were not powerful enough to persuade members of the House of Representatives to disregard what they conceived to be the public expectations. Madison thought the known sentiments of the people at large would make it very offensive to them to find Great Britain placed on the footing of the most favored nation “by the first act of a Government instituted for the purpose of uniting the States in the vindication of their commercial interests against her monopolizing regulations.” Abraham Baldwin took the same position in an angry reply to Laurance:
… the gentleman from New York … wants evidence of what the public sentiment is. I think … we have a strong proof … in the very existence of the House. This sentiment [was] … the cause of the revolution under which we are about to act. The commercial restrictions Great Britain placed upon our commerce in pursuing her selfish policy, gave rise to an unavailing clamor, and excited the feeble attempt which several of the State Legislatures made to counteract the detestable regulations of a commercial enemy; but these proving altogether ineffectual to ward off the effects of the blow, or revenge their cause, the convention at Annapolis was formed for the express purpose of counteracting them on general  principles. This convention found the completion of the business impossible to be effected in their hands; it terminated … in the convention who framed the present constitution, which has perfected a happy revolution in politics and commerce.
The general expectation of the country is, that there shall be a discrimination; that those nations who have not yet explained the terms on which an intercourse shall be carried on, or who have by establishing regulations bearing hard upon such intercourse, may know our ability and disposition to withhold, or bestow advantages according as we find a principle of reciprocity prevail.
Madison’s calm arguments and Baldwin’s expostulations, both grounded in the same view of national policy that Hamilton had set forth in the eleventh Federalist, almost prevailed against the contrary attitude which Madison considered to be “impolitic in every view that can be taken of the subject.” The House of Representatives, he reported to Jefferson, had agitated the question with determination and was “almost unanimously in favor of some monitory proof that our new government is able and not afraid to encounter the restrictions of Britain.”
But something more fundamental than the interests of those engaged in commerce and shipping was involved in this breach in the old general assent. Madison and Jefferson were as well aware as Sheffield or Laurance that habits of commerce, long credit terms offered by British merchants, the Algerine pirates, and other harsh realities kept a major part of American exports channelled through England to the markets of France and other countries. They also fully understood the risks involved. But these realities were made far more formidable by the ties of consanguinity and affection which drew many of their former allies over to the new policy toward Great Britain. Such was the power of these intangible bonds that a member of Congress from the South or West, in New York, could easily “believe himself not in the capital of the American empire, but in Quebec, Halifax, Shelburne, or some other British town.” Sheridan and Fox themselves, a correspondent of a Philadelphia newspaper declared, “could not have plead the cause of the British commerce with more zeal than some gentlemen have done on the floor of Congress.” John Laurance, born a Briton, vestryman of Trinity Church, trustee of Columbia College, and, like Hamilton, an able lawyer whose professional and public acts faithfully reflected the constituency he represented, may well have believed that a commercial discrimination against nations not in treaty with the United States might prove injurious to the national interest. But others closer to the feelings of Americans who lived beyond the large commercial centers had other views of him and the policy he advocated. Laurance, declared Senator Maclay, was “a mere tool for British agents and factors.”
But if Laurance was overwhelmed by the vigor of Madison’s leadership  in the House, the situation was just the reverse in the Senate. There Maclay was almost alone in supporting the old position against a Senate majority. Going well beyond Madison, he argued that a failure to discriminate violated both the spirit of the treaty with France and the specific terms of its Article V. He warned his colleagues against the danger of French retaliation, but Ellsworth scoffed at such fears and pledged his word that France would never be heard from on the subject. Maclay thought the Senate utterly indifferent to the merits of the argument. Its amendments to the House bill abolishing discrimination he dismissed as villainous. But when the House refused to agree to such amendments the Senate, faced with a formidable opposition in and out of Congress, was obliged to resort to legislative artifice. Embracing the arguments of the opposition as its own, it now declared that a discrimination in tonnage duties in the mild form proposed by Madison was but a trifling compensation for injuries received and that “a bolder stroke at once” should be made. It therefore appointed a committee to draw up a bill that would “effectually cure all disadvantages and carry the remedy to every particular disease and retaliate on every nation, exactly in kind.” Nothing more was heard of the bill.
This maneuver, which Maclay accurately saw as a mere strategy to defeat the proposed discrimination, succeeded. It not only undermined Madison’s position in the House: it also won over the President. While the bill was under debate, David Stuart had written him that a discrimination in tonnage duties would be highly approved by all save British merchants, but that people were asking what inducement the British could have “to enter into any treaty at all with America, when her commerce is as much favored without one, as that of any nation which has a treaty?” Washington concurred. The failure to make such a discrimination was indeed so contrary to his ideas of justice and policy, he wrote, that he had seriously considered withholding his signature from the bill, being induced to sign it only when assured by some members of the Senate that a more effective measure was being prepared. The character of the assurance as a mere subterfuge was made transparent in the next session, when Madison renewed the contest with such vigor and increased popular support that Jefferson thought success was assured. But again the Senate blocked the way, with such members of the committee of the previous session as Morris, Ellsworth, and King no longer talking of bold retaliation against every nation. The tonnage act of 1790, much to Maclay’s wonder, was in large part a repetition of that of the preceding year. Washington signed it apparently without qualms about the new policy that had been introduced, so different from his  own views of justice and also from what the eleventh Federalist had forecast.
The British merchants trading in America, long used to a discrimination in tonnage and other duties imposed by some states, had little need to protest the “small favor” Madison had proposed for nations in treaty with the United States. Their cause was ably upheld by Americans whose interests were congruent and whose sympathies toward England, like their trade and other connections, had resumed the old channels. The issue far transcended questions of revenue and regulation of commerce, important as these were. It was one which touched the most profound feelings of Americans about themselves, about their government, and about their relation to the two principal powers of Europe. Its outcome sharply and decisively deflected American policy from the path that had been indicated by what Baldwin termed “the happy revolution in politics and commerce.” The defeat of Madison’s proposal—perhaps as mild an assertion of national dignity and as restrained an effort to induce Great Britain to negotiate on the basis of reciprocity as could have been devised—was the opening thrust of a new system of which the acknowledged protagonist was the Secretary of the Treasury, who by no means shared the President’s view that the tonnage act of 1789 was contrary to justice and policy.
The response to Madison’s defeat was immediate at home and abroad. In Virginia, even so staunch a Federalist as Edward Carrington found it “incomprehensible” that England should have been placed on the footing of the most favored nation. In England, the ministry was so concerned about the mere raising of the threat of discrimination that it sent a direct and secret warning to those in the government it regarded as friends to the English interest, particularly the Secretary of the Treasury. In France, just before he left Paris, Jefferson received Madison’s coded message conveying the disquieting news that the Senate had confirmed Great Britain “in the enjoyment of our trade as she may please to regulate it and France discouraged from her efforts at a competition which it is not less our interest than hers to promote.” He responded the next day, predicting that such a measure would place a damper on the extremely friendly dispositions of the National Assembly toward the United States. “To say in excuse that gratitude is never to enter into the motives of national conduct,” he wrote, “is to revive a principle which has been buried for centuries with it’s kindred principles of the lawfulness of assassination, poison, perjury, &c. All of these were legitimate principles in the dark ages which intervened between antient and modern civilisation, but exploded and held in just horror in the 18th century‥‥ Let us hope that our new government will take some other occasion to shew that they mean to proscribe no virtue from the canons of their conduct with other nations. In every other instance [it] … has ushered itself to  the world as honest, masculine and dignified.” National honor and dignity, as Madison had pointed out in the very beginning of the debates and as Hamilton had argued in the eleventh Federalist, required such a policy. But the tonnage acts signalled a continued acquiescence in the clipping of the wings of American commerce by Great Britain and the beginning of an attitude of coldness toward France, whose dispositions had never been more friendly than at the beginning of her own revolution.
Jefferson’s estimate of the French response to this shift in attitude proved to be more accurate than Ellsworth’s prediction. Nevertheless, such views continued to be voiced. Even after the representation against the tonnage duties had been made, Hamilton expressed doubt that it was based on serious instructions from the ministry, despite the fact that William Short had given him ample warning about the complaints of French merchants. To this Short added his own fear that the tonnage acts would damage the friendly relations with France, perhaps to the extent of preventing such a general diffusion of American commerce as would make it “less dependent on any particular country.” Such observations on policy may not have pleased Hamilton, but the warning was well-grounded. Merchants of Le Havre promptly protested the tonnage duties and late in 1789 the ministry faced the problem. Montmorin, while convinced that the legislation was in conflict with the treaty of commerce, urged restraint upon the merchants. But in 1790 Ruellan of Le Havre sent out two ships, assuming they would be treated as American vessels were in France. He had long been engaged in the tobacco trade, favored by Virginia and Maryland laws that encouraged direct access to the French market. He was therefore vexed to find that his ships were on the same footing in American ports with those of Great Britain. What was even more galling, the new federal regulations required payment of tonnage duties at each port entered. Ruellan’s captains paid under protest at Alexandria and Norfolk and the merchant asked the ministry to demand restitution. He also urged retaliation in the form of a similar levy on American ships then in French ports. The result was a sharp division in the ministry.
Montmorin at first was successful in persuading his colleagues that the more prudent course was to open discussions with the United States. The tonnage acts, he declared in his instructions to Otto, violated both the letter and the spirit of the treaty. While such a clear contravention of its terms authorized a similar action by France, the ministry thought it more in keeping with the relations of two friendly allies to make a representation and to request that French vessels be exempt from the duty. These views were set forth in a dispatch expressing friendly assurances and offering congratulations to the President on the brilliant marks of confidence shown by the people  to him and to the new government. Otto’s representation was also to be accompanied by the reply of the King to Washington’s letter of recall as well as by Montmorin’s to Jefferson, both expressing friendship and attachment to the alliance. The French response to the act that placed the ally on the same footing with the former foe was, thus far, both temperate and amicable.
But the clamors of the French mercantile interests could not be stilled. William Short, still assuming that the object of American policy was to promote commerce between the two nations, warned even before learning of the tonnage act of 1790 that the French merchants were especially aroused by the levy imposed for each port entered. “Any example of this kind set by us,” he wrote, “will certainly be followed here, as soon as they can find time to attend to their commercial regulations.” Moustier, who had so recently been such an enthusiastic advocate of trade with the United States, took the initiative. He regarded the tonnage acts as an imitation of the monopolizing spirit of the English navigation system and as so burdensome to French commerce as to amount to a prohibition. He found it shocking that Congress had paid no attention to its treaty obligations and that, in return for French favors, the United States had seized the first moment of its enjoyment of power over commerce to place France and England on an equal footing. This, he thought, called for retaliation. He therefore proposed that he, Necker, and La Luzerne, together with the deputies of the National Assembly for commerce and colonies, be designated as a committee to draw up a countervailing system of restrictions. He warned that the merchants would not only ask the National Assembly to provide a remedy for the future but would also demand restitution of duties already paid. To insure a real rather than a nominal reciprocity, he proposed that a new treaty of commerce be negotiated.
Montmorin, unable to resist the mounting complaints of the merchants, discussed Moustier’s plan with La Luzerne, minister of marine, and Lambert, comptroller general. La Luzerne agreed that it was best to suspend decision until Otto reported the results of his discussions with the Secretary of State. Lambert, whose favorable dispositions toward American trade had been demonstrated in his relations with Jefferson as minister to France, now took up the cause of the clamoring merchants. Montmorin told him bluntly that a demand for restitution of duties paid by Ruellan at Norfolk and Alexandria would be “as impolitic as it is premature.” But in the end he was obliged to yield and to instruct Otto to present this claim in addition to the representation against the tonnage acts. The mercantile interests of France, aided by such former friends of American commerce as Moustier and La Luzerne, were demanding and would soon receive the same sort of retaliatory measures that Madison and others in the United States  had urged as a counterbalance to the mercantilist policies of Great Britain.
Otto, just before acting on his instructions, saw in the President’s message to Congress a veiled proposal to give greater protection to American navigation. He considered this to be the wish of the most influential persons in the United States. “It is inconceivable,” he added, “that some men, otherwise very informed and sagacious, could persuade themselves that they could push their jealousy of European powers to the highest pitch without experiencing a similar treatment by them. In seeking to engross all, might they not lose all? The desire they manifest of favoring no foreign power, of carrying their own exports and imports, does it not suppose in other nations a default of interest, of feeling, and of dignity that the modern history of Europe does not authorize one to admit? This passion for relating all to themselves is the great although perhaps the only defect in American politics. Mr. Jefferson is no more exempt from it than those who have never seen Europe.” The observation, in its failure to discern the nature of divisions already apparent, tells much about the observer.
II
Louis Guillaume Otto, to whom fell the responsibility of presenting his country’s case, had known the Secretary of State since 1783, both in France and in the United States. Their relationship was personally cordial and officially correct. When Otto was named chargé in 1785, Jefferson welcomed him as a colleague and recommended him to his compatriots as amiable in disposition, always reasonable, and “affectionate to America.” The estimate seems just. Otto was friendly to the United States and even ranked it as second in his affections to his country. He was well received and highly regarded in the circles in which he moved. He was elected to the American Philosophical Society and given an honorary doctorate of laws by the College of Providence. Historians have appraised him as an able, informed, discerning, and even astute observer of the American scene. But penetration and intellectual acumen were not listed by Jefferson among Otto’s other admirable qualities. The silent omission seems to be sustained by the record.

There were no patricians in America, Otto observed, but there were “gentlemen who by reason of wealth, talent, education, family, or place” had risen to preeminence and among whom intimate bonds existed that enabled them to influence affairs. By inclination as well as office the French diplomat gravitated to this social and political elite. In 1787 he married a member of the manorial Livingston family. Perhaps with an eye on ministerial rank, he informed Montmorin that this would multiply his connections with many influential persons, including governors, delegates in Congress, and members of the Federal Convention. Indeed, in this congenial atmosphere Otto was reported already to act as a minister plenipotentiary and to live in the style of a nobleman, with numerous servants and attendants. It is true that he accorded Jefferson first place as a friend of France and came to agree with him that New York seemed more a suburb of London than an American city. Yet this was the environment that he preferred and it was from the confines of this community of wealth, fashion, and position that he viewed the progress of the young republic through several momentous years. Hamilton, Knox, Jay, and other leaders, including certain members of the Senate, were for long his primary and often confidential sources of information about public affairs. It is thus not surprising that Montmorin should have praised Otto for the exactness of his dispatches. The amiable chargé, less acute as analyst than as reflector, did submit from his confined vantage point a series of important reports. But much of their value derives from the official intelligence, the partial views, and the sometimes undisclosed aims of his informants, against which he was insufficiently guarded.
In 1786 Otto could report that England had more partisans in America than was supposed, though Henry Knox, who had often discussed the matter with him, saw less possibility of a reunion than ever. He also discovered in this center of commerce that Americans were “governed by that pecuniary interest which ordinarily directs  the politics of a mercantile republic.” But, having learned the dangers of democracy, they had been prudent enough to provide in their constitutions “a kind of elective nobility and … an elective king.” Under the former government they had filled the executive offices with men of proved integrity who guarded financial secrets so well that it was impossible for any malversation to take place—this at a time when Duer, Cutler, Sargent, Platt and others were conducting their operations with official cooperation. So also under the new government, whose administrators understood well the finesse needed to manage a people jealous of their liberty. Thus Henry Knox had deliberately carried the democratic argument against a standing army to such an extreme and had so frightened the people with the specter of a permanent militia as to prepare the public mind for the establishment of a regular army, a proposition that would have been almost unanimously rejected if the administration had had the imprudence to advance it in the first place. As for the Scioto Company, Otto at first was extremely hostile to its efforts to persuade French subjects to give up their homes and seek liberty in an American wilderness. But soon, on information elicited from such informed sources as William Duer and Richard Platt, he reported that the company was doing its utmost to provide the immigrants with food, labor, cabins, and instruction in frontier survival, all at its own expense. On the same basis he also placed blame elsewhere: Joel Barlow, representing the company in Paris, had shown bad faith in failing to make remittances and Robert Morris’ agents in France had tried to discredit the Scioto venture so as to benefit his own land speculations. Further, as Otto naively echoed one who enjoyed the confidence of the President, Washington had given his assurance—in secret—that he would extend his own personal protection to the company since its settlements would enhance the value of his own western lands. The chargé was so much impressed by the efficient measures of the administration that he was convinced Indian hostilities were no longer to be feared. The troops, in fact, were intended to preserve harmony and restrain the Americans, since it was generally agreed among those in the capital that the frontier settlers were “the scum of mankind and infinitely more ferocious, more perfidious, and more intractable than the savages themselves.” Such views of the Scioto Company and of the western inhabitants, reflecting credit upon those who supplied the information and blame on  those at a distance, surely did not originate with the Secretary of State.
Alexander Hamilton, under the indispensable aegis of Washington, was the cabinet officer whose talents most impressed Otto. His genius would restore national credit and, by assuming state debts and fusing all private interests, would achieve his aim of making one consolidated nation out of twelve republics. Otto thought Hamilton’s arguments could not be refuted, but, falling back on the opinions of persons expert in such matters, he confessed that it was impossible for him to determine the accuracy of his calculations. He believed the Secretary of the Treasury was doing everything possible to persuade the American people to accept direct taxation and had written for this purpose a series of newspaper articles over the pseudonym The Observer. Through his foresight and magic use of the sinking fund he had brought securities almost to par in a few months. Already he was being called “the American Necker.” As for the debt owed by the United States to France, Hamilton was well aware that many Americans viewed it as a bond between the two countries and would regret to see it pass into other hands. Yet, as Otto discovered in the course of particular interviews on the subject, he certainly intended to transfer the debt to Holland or perhaps even to England. But this was for the laudable and understandable object of obtaining a lower rate of interest—and it was not impossible this could be as low as three percent, given the great increase in American credit. As for Hamilton’s views  toward France, there could be no doubt that he, like all members of the President’s cabinet, was strongly predisposed toward that nation and deeply imbued with the necessity of maintaining amicable relations. He had told the chargé in one of his interviews that he was attached to the alliance, that the bonds between the two countries were natural, and that these ties would be strengthened. Otto was convinced of his sincerity.  Otto’s view of the tone and character of the administration also reflected the position of Hamilton and Knox in the cabinet and of those members of the Senate with whom he was on terms of confidentiality. From this vantage point the administration was above all one of united councils—this at a time when even so casual and imperceptive a visitor as Count Andriani was able to discern the political differences that existed—and it was also moderate, elevated, effective, and “one of the most virtuous and most active that has perhaps ever existed.” Otto perceived a vast difference between its character and that of the Congress. While the administration was united in cherishing the French alliance as the foundation stone of American independence and possessed extended and even noble aims, its good intentions were at times almost nullified by the legislative branch, composed for the most part of men given to intrigue whose sole object was to advance their personal interests and to cultivate popularity by shifting the burdens of the people to foreigners. Over this government Washington presided, adding luster to its unassailable virtue and giving to its proceedings such a pure and universal confidence as no citizen of a free country had ever enjoyed. In his early morning inspections of his household and of all bureaus of government, he left domestic and civil servants with the conviction that nothing escaped his penetration and vigilance. After the first session of Congress, he required all departments to supply him with plans and proposals for the next, which would decide the fate of the union. Thus the President, aware that it was almost impossible for legislators to be sufficiently informed in all of the grand operations of government, introduced the practice of having heads of departments draft proposals which he sent to Congress on his own initiative, leaving to that body the function of discussion and enactment. Endowed with the attributes of a sovereign and venerated as such, Washington also accepted the burdens of monarchy. The Society of the Cincinnati had resolved to celebrate his birthday annually in order to make him resemble in everything the king of England. He was a perfect judge of men and so the strange choice of his secretaries, none of whom was esteemed, was thought to arise from his wish to convince the public that he did everything himself, with none other holding the pen or the staff of command. Nor was he content merely to set the example of zeal, promptness, and  exactitude in the conduct of public office. When, for instance, Jefferson arrived in Virginia instead of New York and displayed no readiness to report upon his long mission in France or to accept the post to which he had been appointed, Washington immediately dispatched an express commanding him to repair to the capital “without even giving him time to see his plantations in Virgina.” He seemed in all things, Otto concluded, “to wish to resemble Caesar, whose Commentaries are constantly on his table. But in some respects he transcends his model and the public scarcely notices some little blemishes which humanity has left on one of its masterpieces and which the American patriot likes to cover with a thick veil.”
It is difficult not to regard such views of Washington and his administration as derivative in large part from the Secretary of the Treasury, who considered Caesar to be one of the greatest figures of history. So also with Otto’s observations about the signs of an emerging opposition in the southern states, whose reserved powers—a defect that the framers of the Constitution had not been able to attack openly—left a vast area in which “those petty little tyrants” could obstruct the best efforts of the administration. It is especially difficult not to associate Hamilton with Otto’s immediate access to the closely guarded secret of Humphrey’s mission or with the mistaken explanation of the agency undertaken by Gouverneur Morris. When, to the discomfiture of Hamilton and his supporters, Washington divulged the latter secret, Otto’s report placed the responsibility for originating the mission squarely upon Robert Morris. The Secretary of the Treasury had taken the lead in urging that an agent be sent to London and that Gouverneur Morris be chosen for it, whereas, so far as the evidence reveals, Robert Morris was not even consulted about the matter, much less being its originator. The report submitted by Otto to his government also included a characterization of Gouverneur Morris which coincided in its essentials with that given by Hamilton to Washington a few months earlier. It seems equally probable that Hamilton was the source of Otto’s information—obtained a full month before the report proposing a national bank was submitted to the House of Representatives—that this institution would undoubtedly be  established at Philadelphia; that, to judge of the general dispositions of the government, its operations would be intimately connected with those of the bank; and that soon the two would be so interconnected as to render one unable to subsist without the other. The general dispositions of the government as to such an agency cannot have included the views of the Secretary of State, but they certainly represented those of the creator of the Bank of the United States, who regarded it as “a political machine of the greatest importance to the State.”
The French chargé, of course, sought to inform rather than mislead his government. Nor did the restricted vantage point from which he reported on American affairs entirely warp his perspective. He was not uncritical of the Secretary of the Treasury, especially after Madison opened the debate on his funding plan. He also firmly opposed the Secretary of State on the question of the consular appointments to the French West Indies, while at the same time paying full tribute to him as a declared friend of France. A few days after Jefferson assumed office, Otto gave this appraisal of his public posture:
Mr. Jefferson … has already given a public proof of his modesty and of his good dispositions towards France. The citizens of Alexandria having publicly thanked him for the commercial advantages he had obtained from our Government, he replied: ‘Truth and candor oblige me to declare that you owe these encouragements only to the friendly dispositions of a nation which, on all occasions, has shown itself ready to adopt measures which could strengthen the reciprocal bonds of interest and friendship.’ In no instance does Mr. Jefferson disavow these sentiments. In respect to resources, wealth, science, friendliness, and good dispositions toward Americans, he puts France above all other nations and he never wearies in praising her or in drawing true and lively pictures of Britain’s prejudices, of her pride and vainglory, and of her animosity towards Americans. In accepting the post of Secretary of State, Mr. Jefferson acceded to the will of the President and the public rather  than follow his own inclination, which was to return to France. He has made his first appearance here with the simplicity of a true Republican. His modesty and his amiability have won the hearts of those who have seen him for the first time, while confirming the esteem of his old friends. Of all Americans who have been to France, Mr. Jefferson, after Dr. Franklin, is the only one who frankly shows the gratitude for the civilities accorded him there. These feelings are all the more gratifying, Sir, as the most influential persons place great confidence in him and think that if the United States had the misfortune to lose the President, the Secretary of State would be more likely to succeed him than any other…. Mr. Jefferson, like all southerners, is republican in mind and heart, and also expresses more gratitude than is generally the case in a free country. We thus have reason to felicitate ourselves on seeing at the head of foreign affairs a man so just and helpful as Mr. Jefferson, and I believe that on all occasions we can rely on his friendship.
Otto’s esteem for the Secretary of State remained constant, but it is clear that their relationship was not one of intimacy. During the debates on the tonnage act of 1790, Otto seemed quite unaware of the part that Jefferson and Madison played. He was in fact convinced that the amendment to exempt nations in treaty with the United States was offered only in order to defeat the measure. He was concerned enough to initiate a formal discussion of the consular appointments for San Domingo and Martinique, but not to make an official matter of the tonnage question, despite his belief that the failure to grant an exemption collided with the treaty of commerce. Instead, he expressed his views in private and, so far as his dispatches reveal, derived his information about legislative intent from those Senators with whom he was in the habit of conversing. Later, on receiving Montmorin’s instructions to take up the matter officially, he explained that his protest of the similar acts of New Hampshire and Massachusetts in 1785 had made him reluctant to raise the question. But that experience served chiefly to indicate how much he had been impressed by the political environment in which he moved. It had also helped prepare him for something less than full understanding of the views of the Secretary of State. As much concerned about the enterprising spirit of American commerce as any European cabinet minister, Otto regarded the United States as the mercantile rival of all other nations.  Like Moustier, he was moving perceptibly away from the idea of reciprocity and toward a system of retaliation. In this respect, since he understood his own nation better than he did the American republic and its divided councils, his predictions about future commercial relations proved to be well founded.
Thus the most conspicuous characteristic of the dispatches of this amiable French diplomat, from the beginning of the new government to the end of the First Congress, is their reflection of views derived not from the Secretary of State with whom his business lay but from those quarters supporting the policies of the Secretary of the Treasury, who himself had a leading part in creating such impressions. This is not surprising. The dispositions of the government as reflected by Otto are consonant with the differing styles of official conduct of Alexander Hamilton and Thomas Jefferson. In his ambition to gain a dominant influence over policy, Hamilton had not hesitated to carry on private and confidential discussions with the agent George Beckwith, as he would later with the British minister, intervening secretly and divisively in matters within the province of the Department of State. It is therefore understandable that, immediately on taking office, he should have initiated confidential conversations with Moustier and later with Otto about the United States debt to France. It was also characteristic that he should have sought to convince the official representatives of France of his and the entire administration’s unswerving loyalty to the alliance—at the same time that he covertly revealed to the agent of Great Britain his ultimate goal of destroying it. It was equally characteristic that Jefferson, while maintaining cordial personal relations with Otto, should have been officially reserved with him as he later was with Ternant, withholding comment on the position of the government until it had been defined and defending it thereafter with fidelity. Having publicly avowed his friendship for France and his gratitude for her commercial concessions, he had no need to dissimulate or engage in confidential and unofficial exchanges with her representative. He also kept at a distance because his tastes and interests differed markedly from those of the chargé. In the spring and summer of 1790, with Otto maintaining his accustomed style of living, Jefferson took one brief glimpse of the social and political attitudes of a city “steeped in Anglicism” and then withdrew. He lived, wrote Otto’s father-in-law, in a mean house in Maiden Lane and confined himself to official duties because he disliked the stiff style and etiquette of New York. Otto himself had the courtesy to regard this rather as true republican simplicity.
But there would come a time, as the discussions on the tonnage  question brought on a confrontation of far greater import at the close of the first Congress, when Jefferson deemed it imperative to speak to the chargé with less reserve and to provide him with another view of American political realities.
III
Determined to remain in New York City until he received directions for removing the legation to the seat of government, Otto was still there when Montmorin’s instructions on the tonnage acts arrived about the first of December. Since this was obligatory, he immediately set out for Philadelphia to confer with the Secretary of State and also—as his orders did not require—to probe “the dispositions of the most influential members of both houses of Congress.” He arrived just at the opening of the session. His analysis of the President’s annual message, his account of the reaction to the French tributes to Franklin, his view of the “haughty republicanism” of Philadelphia, his opinion that the endurance of the government depended on the life of Washington, his belief that Jefferson concurred in the aim of seeking a much higher scale of duties to protect American navigation—all indicated that, up to the moment of opening the discussions, Otto continued to receive his impressions from the accustomed quarters. Having reported such views to the ministry, he then met with the Secretary of State. At Jefferson’s suggestion, the interview took place at his residence, not at the departmental offices.
Montmorin’s instructions required that the claim be presented in friendly terms, as befitted an ally. Otto made the effort, but his own style of diplomacy intervened. He began by pointing out that he had refrained from questioning the tonnage duties until required to do so. Jefferson himself knew at first hand, he said, that his government had manifested its friendly dispositions in commercial matters, especially in respect to trade with the islands and in spite of strong protests from mercantile interests. Having observed that the Confederation, weak as it was, had interceded to obtain the repeal of the tonnage acts of New Hampshire and Massachusetts, it was all the more surprised to find Congress imposing such duties in violation of the treaty it had upheld as against inferior legislatures. Nevertheless, it was not seeking favors—it was only requesting an exemption clearly stated in the treaty. To this Otto added a blunt warning. The United States was naturally expected to meet its contractual obligations but, beyond this, it should be extremely circumspect with regard to its engagements to France because of the prevailing situation in the realm and the influence that commercial interests would undoubtedly have on its legislation.
“Mr. Jefferson,” Otto reported to Montmorin, “affected to be surprised with this opening and not to recall Article V of the treaty.” He  had been absent when the act of 1789 was passed, he said, but all reports had led him to believe the Congress disposed to grant exemption to French vessels, not because of treaty obligations but from simple motives of attachment. This desire, however, had been frustrated for a number of reasons, particularly the inconvenience of being exposed to the claims of the Dutch and other nations in treaty with the United States. “As for the French merchants,” Jefferson replied to Otto’s warning, “I know from certain information that they only enjoy influence in the National Assembly because they are needed to maintain a majority, but that in a short while after the revolution their influence will fall, because in such a country as France the landed interest must always dominate that of commerce.” This astonished Otto, who tried without success to persuade the Secretary of State of his error. Indeed Jefferson went further and declared that the discussion over tonnage would never have taken place if the French ministry had listened to his proposition “to make a reciprocal naturalization of the citizens of the two nations.” Otto’s retort to this far-reaching exercise of the treaty power—which Jefferson had indeed advanced as a serious proposition—was tinged with sarcasm. The plan would no doubt have been adopted, he replied, if the United States had possessed a sugar island as rich as San Domingo and as near to France as it was to North America. Jefferson grasped the meaning perfectly, Otto reported, but persisted in his illusory belief that French restrictions on trade with the colonies would be removed and that Americans would be able to send flour directly to San Domingo instead of by way of Bordeaux. “There is nothing more bizarre,” he exclaimed, “than to impose this circuitous and costly detour on a necessary article of food. The prosperity of your colonies depends on an immediate change. This would bring a low cost of subsistence, which in turn would cause the population and the productivity of San Domingo to double. If you fear that we might export your sugar, our government would undertake to see that our merchants do not bring in any of that contraband commodity. In concert with your consuls, we would be careful to execute such laws as might be made on the subject.”
To Jefferson’s effort to enlarge the subject of discussion, Otto replied that he had received no instructions on the matter and was absolutely ignorant as to the principles of colonial regulation the new regime might adopt. His own private opinion had always been that distant possessions could interest France only when they yielded advantages proportionate to costs. He had often heard a very different kind of doctrine advanced in the United States, but the arguments used to support it had left him unconvinced. Otto himself then brought up another topic. The recent consular appointments to the French islands appeared to him contrary to accepted principles and, he believed, would produce a disagreeable sensation in France. During the course  of the conversation, Otto informed Montmorin, he had felt it necessary to disabuse the Secretary of State of an error he shared with many Americans—“that when France achieves tranquillity, the new legislature will accord to foreigners the liberty of an unlimited commerce; that it will open the ports of its colonies without distinction; and that in a true cosmopolitan fashion it will treat all the world as brothers.” The error was genuine enough but Jefferson, having experienced at first hand the weight of mercantile influence on the politics of France, was less confident that the French landed interest would decide future policy than Otto believed him to be.
With this parting exchange the interview came to a close, having lasted just an hour. The next day Otto sent to the Secretary of State the written representation as requested. In this he paraphrased Montmorin’s instructions but, as his own personal admonition, he also added that his government could indeed have brought about a reciprocity of tonnage duties if it had not chosen first to make a representation of the matter. Such an opening of the official discussion was worthy of Gouverneur Morris, whose conversations with the Duke of Leeds six months earlier so closely paralleled it both in matter and in style. Otto did both Jefferson and Washington the justice to say that, had it depended on them, France would enjoy in the United States everything stipulated by treaty and also some advantages granted as favor. But, forgetting the role he had previously assigned to the President as initiator of legislation, Otto now reported him to be so strictly confined to the mere execution of laws as to be scarcely permitted an opinion of his own. He thought the Secretary of State even more closely circumscribed. In France, Jefferson could and often did employ the language dictated by his affections, but now he was imprisoned by legislators concerned only with the immediate interests of their constituents, who were little disposed to respect treaties or bonds of friendship. Clearly, as viewed through the single lens provided by Otto, this was an exchange of diplomatic formality without a trace of evidence that any political confidences had been extended by the Secretary of State. Otto’s impression of him and of the dispositions of the government as seen from his accustomed vantage point had not changed. As soon as he dispatched the official note, he hastened back to the congenial environment of New York, there to remain for most of this crucial session of Congress.

It is obvious that Jefferson purposely delayed his response. Its timing and nature would depend upon the consultations he wished to have first with Madison, then with the Secretary of the Treasury, and finally with the President. He was also at the moment engaged in his report on Morris’ fruitless mission and he could scarcely have failed to discern the favorable opportunity thus presented to connect the two matters for strategic purposes, as Hamilton and others later and with good reason suspected him of doing. Perhaps to gain time, he asked Otto whether exemption from the petit cabotage in France, as stipulated in the treaty, applied only to vessels of the United States. This not only confirmed Otto in his belief that the discussions would be deliberately prolonged: it also convinced him that Jefferson was adroitly seeking grounds for defense in case Congress persisted in refusing an exemption of tonnage duties to French vessels. Otto declared these suspicions to Montmorin in explicit terms. In the face of such a subterfuge, he was unwilling to furnish an opponent with arms that would later be used to attack him. He therefore had confined his reply to the letter, the sense, and the expressed intent of Article V of the treaty. For the same reason he had not touched upon a sort of hidden impost that he regarded as an equally reprehensible violation of its terms.
It was just at this moment that Otto, all of his suspicions at the alert, received new orders directing him to ask restitution of duties paid by the merchant Ruellan. This fortuitous development seemed to present an excellent opportunity for forcing the Secretary of State to abandon any dilatory tactics he might have conceived. Otto therefore acted at once and presented in almost peremptory terms the demand that Montmorin had regarded as both impolitic and premature. Interest no less than justice, he wrote, should cause the United States to exempt French vessels. The mounting protests, he warned again, could bring on reprisals that would bear more heavily on American ships than on those of France. Further delay on this important matter—the hint betrayed his desire to let his suspicions be known to Jefferson as well as to Montmorin—would only augment mercantile clamors for a remedy. Otto concluded with a hope that was virtually a stipulation—that he be given a response satisfactory to his government and that this be done before the departure of the packetboat, scheduled for the end of the month. The blunt demand for restitution, the reiterated  warning of retaliation, the insistence upon an immediate and favorable response were thoroughly characteristic of Otto’s manner of carrying on a negotiation. Again the comparison with Gouverneur Morris seems inescapable. Both emissaries appeared to find the role of adversary more congenial than that of diplomat. Both seemed more concerned to impress a superior with detailed accounts of ripostes and rebuttals than in reaching an accommodation. Both were engaged in matters touching the commercial policy of the new government that fell simultaneously into the hands of the Secretary of State. For him this was a fortunate circumstance. The ministry’s support of Ruellan may have seemed impolitic and premature to Montmorin at Versailles, but to Jefferson at Philadelphia the demand could scarcely have been received at a more opportune moment. Its language was as exactly suited to his purpose as if it had been deliberately contrived with that end in view.
When this second and more emphatic note arrived, Jefferson had already had the advantage of close and confidential discussions with Madison in their effort to concert executive and legislative action. Unfortunately, less is known of their collaboration at this time than during the years when an ocean separated them. But the single document concerning their deliberations on the tonnage question makes it abundantly clear that, from the beginning, Jefferson’s strategy was to aim directly at the Senate and particularly at those in that body whom the British ministry as well as William Maclay regarded as spokesmen for the British interest. There is no reason to suppose that Madison was not in full agreement with this plan, for the “mercantile Senators” and their supporters had been the chief obstacle to his own efforts in previous sessions to enact the kind of legislation called for by Hamilton in the eleventh Federalist. To achieve his object Jefferson deliberately chose to submit to Washington a report instead of a draft of a reply to Otto, since he could have no assurance that the latter would be laid before the Senate. By drafting a report ostensibly for the eyes of Washington alone but actually for the attention of such men as Ellsworth, King, Schuyler, and Morris, he would be able both to “speak without reserve” and to fortify his arguments about the value of American trade with France. More important, this would endow his words with the immense weight of the President’s official and personal influence. The thrust that Jefferson gave to the draft of a covering message from the President to the Senate was even bolder. This document, adding strength to the report by its enclosure of copies of the French decrees granting commercial favors to the United States, was far from being a routine note of transmittal. It was a categorical request for advice in the conduct of foreign affairs that could not be  evaded. Would the Senate, the message asked, consider the matter and enable the President to give such a response as would “best comport with the justice and the interests of the United States”? Jefferson’s strategy, then, was to place the issue squarely up to the body that until now had proved itself to be so sensitive to warnings of commercial reprisal from England and so indifferent to friendly overtures from France. But would Washington agree to lay the report before the Senate? Would he do so by asking such a direct and unavoidable question?
Before facing this formidable hurdle, Jefferson paid a silent but eloquent tribute to the influence of Hamilton by seeking his concurrence. If the Secretary of the Treasury could be convinced that it was good policy to make some friendly gesture to France, the difficulty of persuading the President and especially the recalcitrant members of the Senate would be vastly diminished. No text or record of any written communication from Jefferson to Hamilton submitting the draft report for his consideration is known to exist. Presumably, then, the effort to achieve unity in the cabinet on this issue was initiated in a personal interview. Given the fundamentally different convictions of the two men about the controlling principles of government, the effort was foredoomed to failure. On this issue they were agreed only in their legal interpretation of the treaty obligation. But in rejecting Jefferson’s suggestion that a solution not required by treaty might be provided by legislation, Hamilton argued that there was “a want of reciprocity in the thing itself … in a circumstance which materially affects the general policy of our navigation system.” Assuming an agreement on policy that was in fact belied by his answer, he failed to define the nature of the American navigation system or to indicate the legal basis of its existence. But he rejected the proposal on the ground that the national interest could be made to suffer because more American than French vessels were involved in trade between the two countries.
Jefferson received this negative response on the 12th of January. It was on that very evening that Otto’s brusque demand for restitution of duties arrived from New York, employing precisely the same argument of national interest to which Hamilton had appealed. France, Otto hinted in his reiterated warning, had it in her power to compel reciprocity and in that case the United States would suffer most because her vessels greatly outnumbered those of France in the trade between the two countries. The argument was so apt and its tone so threatening that Jefferson sent it to Hamilton immediately, without waiting to have it translated for the President. His covering note, a final effort to achieve agreement in the cabinet, put the issue to the Secretary of the Treasury just as his draft of the President’s message did to the Senate. Could Hamilton suggest any better mode of dealing with a matter likely to become serious? Jefferson, of course, made no allusion to Otto’s unwitting use of Hamilton’s argument to support a contrary conclusion. But this unexpected assistance from the chargé
 made no difference. In his second and equally negative response to Jefferson’s appeal for cooperation, Hamilton fell back on innuendo. Discounting the genuineness of the demand, he expressed doubt that Otto had acted on serious instructions from the ministry and suggested that, on the contrary, his representation was a mere expedient to gain advantage at a time when the subject of navigation was being discussed in Congress. The implication was almost as pointed as if Hamilton had named Jefferson and Madison as manipulators of Otto, employing such tactics as he himself had used and would continue to use with representatives of both France and Great Britain.
Hamilton’s response revealed his posture as well as his suspicions. In this, his first unequivocal alignment with views of policy enunciated in the first session by Laurance and other friends of the British connection, the Secretary of the Treasury repeated their familiar arguments—professions of belief in unrestricted trade with all the world and warnings about commercial and other forms of warfare. He could offer no solution except to suggest a new treaty with France that would “extend reciprocal advantages and fix them on a permanent basis.” This, like his later restatement of the proposal to Ternant, could have deceived no one. Jefferson could scarcely have deluded himself with the hope that the Senate, which only a few days earlier had turned its back on friendly overtures from France involving nothing more than ceremony, would sanction a treaty of enlarged commercial advantages such as Hamilton professed to favor.
But the attempt to achieve unity in the cabinet had at least defined the unyielding reality of the breach. Perceiving its true nature, Jefferson rested his case on the fulcrum of the European balance of power. France was not only an ally and a valuable consumer of American produce: she paid for it in hard money which the American people then poured “into the coffers of their enemies.” This, not the relatively trivial amount of tonnage duties, was the crux of the matter and it involved immense political as well as economic consequences for the United States. Five years earlier Jefferson had employed the same line of reasoning with Vergennes. But arguments that were persuasive with the French ministry lacked the power to convince in the American cabinet. Hamilton, so his language declared, was opposed to any measure which might “lead to commercial warfare with any power.” The favor to France, he thought, might be taken by others as proofs of an unfriendly temper. Here he spoke from experience born of the British ministry’s emphatic warnings of 1789 against discrimination. But he also spoke without sufficient regard for the implication of his words. For at the heart of Otto’s protest was its overt warning of  retaliation. The threat of reprisal, long since predicted by Jefferson and more recently by Short, had now become a reality because of the tonnage acts of 1789 and 1790. What Hamilton’s response meant, therefore, is not to be found in the language employed but in the attitudes thus inadvertently revealed. What these attitudes proclaimed in flat contradiction of the words was that the threat of French retaliation leading possibly to commercial warfare was one that could be accepted with equanimity, not only without concern but without the slightest effort to alleviate resentment. The commercial warfare to be dreaded was not that with “any power” but only that with Great Britain. The disclosure may have been inadvertent but it was also unmistakably clear.
With these two rejections of Jefferson’s appeals, Hamilton buried with finality the doctrines of the eleventh Federalist and stood forth at last as the leader of those in the Senate who, long since, had consigned them to oblivion. Having good reason to fear that the appeal would fail, Jefferson may in fact have intended to force into open view such a glaring discrepancy between professed policies and undisclosed partialities, both within the hidden councils of the administration and behind the closed doors of the Senate. There is no evidence that Jefferson revealed his exchange with Hamilton to the President and it may be safely assumed that he did not.
IV
It would have been surprising indeed if Hamilton had not suspected that Otto was brought forward at this expedient moment on leading strings held by the Secretary of State. For when Washington adopted without revision Jefferson’s draft of the message to the Senate on the tonnage issue, fortune was beginning to smile on the converging lines of strategy devised by Jefferson and Madison to achieve a navigation bill. George Beckwith as well as Hamilton and his supporters in the Senate suspected the two matters were purposely connected. Other and less calculated developments did nothing to dispel the suspicions.
Late in January Jefferson received from William Short as apt and effective an argument on the French tonnage claims as if the Secretary of State had himself shaped the dispatch—as indeed, in a sense, he did. Some in the National Assembly, Short reported, thought the United States so attached to England that it was futile for France to encourage American trade. Others, citing the impost and tonnage acts and complaining bitterly about being placed on the same footing with England, believed the decrees favoring tobacco and oil had not been met with reciprocal advantages. In reporting these increasing signs of hostility, Short also indicated how France could attract American exports to the extent of about ninety million livres annually and, in doing so, pay for the greater part of it in manufactures on  equal or even better terms than those offered by England. He also enclosed a copy of the report of the committee on commerce and warned of retaliatory impost and tonnage duties. Grazing interests and those connected with the Nantucket whalemen settled in France—both groups being represented on the committee—had become alarmed by the low prices of American salt provisions and by competition from the fisheries. They demanded heavy duties on these articles and were deaf to humanitarian considerations.
It is easy to imagine the gratification with which Jefferson received this timely dispatch. He immediately made an extract of it and sent it to the Senate over his own signature. But in doing so he was careful to choose those parts that would be most useful in achieving his strategic objectives. Short’s opinions that the delegates in the National Assembly were extremely ignorant in matters of commerce, that a disinterested ministry would not adopt a narrow policy on salt and fish products, that the advantages of a closer political and commercial connection would soon become apparent to French legislators, that France would then be disposed to agree to such terms as the United States might propose, and that, when the auspicious moment arrived, definitive stipulations could be made for gaining admission to the French West Indies—all of these sanguine predictions Jefferson carefully concealed from the eyes of the Senators. Through such calculated editing of the dispatch, Short’s analysis became in fact if not in form an argument of the Secretary of State, stripped of all elements that could be grasped by those eager for any reason to delay action.
Jefferson’s report, characteristically, had outlined various legislative alternatives, but the policy he preferred was as clear as the argument he used to support it. Some gesture of friendship toward the ally was required by both justice and the national interest. If an act were to be passed putting French vessels on the footing of those of American citizens, declaring explicitly that this was done in response to privileges extended by France to American tobacco and products of the fisheries, other nations could not claim such a status without granting equivalents. Such a measure might render French favors more secure, whereas a refusal of the French claim might produce a contrary result—as Otto’s notes and Short’s dispatch strongly hinted. These arguments and the direction in which they so clearly pointed became those of the administration by the mere reference of the report to the Senate. But the question was whether that body would again differ with Washington on a measure that he believed to be dictated by policy as well as justice. The friends of the British interest in the Senate were well aware that a refusal to accept the French interpretation of the  treaty might bring on a hostile response from the ally and thus tend to strengthen relations with Great Britain. George Beckwith was told by one Senator—perhaps William Samuel Johnson, since the agent identified him as a friend—that this move was “an attempt of Mr. Jefferson … and of the French party connected with him to favor France, and to try to bring forward the discriminating system of duties in a different mode.” Another Senator told Beckwith that the communication from the President was of such a nature as to demand a reply. “We shall be perfectly polite … to avoid giving offence,” he added, “but we do not … think we are bound to give that nation any exclusive advantages in matters of trade; a certain description of persons in our house are disposed to accompany our reply with something of this nature. But we have a majority against it.” It is clear from the repeated assertions made to Beckwith that those in the majority believed “that the President’s submitting these papers … at this moment [was] at the instigation of Mr. Jefferson.”
The report, together with Otto’s notes and the French decrees, was referred to a wholly unsympathetic committee—Morris, King, Izard, Strong, and Ellsworth. Maclay thought some who had fought discrimination formerly had recanted in debate in order to be appointed. A week later Morris handed in the report against the French claims and once again Maclay found himself almost alone in opposition, pitted against an intransigent and not altogether candid majority. He tried repeatedly to obtain a view of Jefferson’s report and its accompanying documents. But Otis, secretary of the Senate, put him off with various excuses. While the British agent was kept fully informed by both the Senators and the Secretary of the Treasury, Maclay never saw any of the documents except the statement of alternatives at the close of Jefferson’s report. He had suspected during the first session that some of his colleagues had hoped to destroy the confidence between the United States and France and now he was certain of it. Morris pleaded with him to join in the effort to postpone the discussion and Jefferson called on him in person. But the extent of Maclay’s embittered isolation from his colleagues and from the administration is revealed in his conviction that even Jefferson countenanced the affront to France and that the vote against discrimination in the tonnage act of 1789 was the work of the President, designed to facilitate a connection with Great Britain.
Senate action on the committee’s report was delayed until the 26th of February, with only four legislative days left in the session. A bitter debate between Maclay and Ellsworth ensued. The Pennsylvanian opposed all of Jefferson’s alternatives as well as his construction of the treaty, called upon the Senate to observe its letter and  spirit, and urged that the injury done France be remedied by a repeal of the tonnage acts. “I have ever thought,” he declared, “that a liberal and manly policy, more conformable to the genius of the people, was the surest method of engaging and preserving the esteem of that magnanimous nation. And the alternative might be war and confusion.” This goaded Ellsworth beyond endurance:
A burst of abuse now flowed forth against the French by Ellsworth in the most vituperative language that fancy could invent. Selfishness, interested views, their motive, to dismember the English empire. Divide et impera their motto. Nay, slay the British subjects with the sword of their fellows. No gratitude in nations, no honor in politics. None but a fool would expect it. Serve yourself the first article in the creed of politics. No return due to them. Ridicule, not thanks, would attend acknowledgments‥‥ [Ellsworth] fell on me with the most sarcastic severity. No confusion anywhere but in the speaker’s head. Alas, how shall I write it? I almost lost my temper and, finding no protection from the Chair, left the room.
But a moment’s reflection restored his composure. He returned to the chamber, heard Rufus King join Ellsworth in sentiment, and then found himself gazing upon the full length portraits of the King and Queen of France that Congress had requested in 1779 in order that “the representatives … may daily have before their eyes the first royal friends and patrons of their cause.” Maclay knew that it was useless, but he could not remain silent:
Nations being composed of individuals, the virtue, character, and reputation of the nation must depend on the morals of the individual, and could have no other basis. Gratitude, generosity, sensibility of favors, benignity, and beneficence had not abandoned the human breast. In fact, these were the conditions on which the human race existed … these passions, so far as they respected the French nation, were deeply engraved on the bosom of every American revolutionist. I knew there were characters of a different kind in America, but for them we cared not‥‥ I was convinced the sense of America had been fairly expressed by Congress on the resignation of General Washington, when the epithet of ‘magnanimous nation’ was applied to them.
This eloquent response, echoing Jefferson’s letter to Madison on learning of the passage of the tonnage act of 1789, touched the deepest moral implications of the political cleavage in the nation—the manner in which the national character was conceived. Maclay opened a volume of the Journals of 1783, turned to the report of a committee of three, and found that “language labored and seemed to fail in expressions of  gratitude to our ally.” But, while confronting his opponents with their own words to reveal the extent of their reversal of position, he was charitable enough to withhold in debate the names of the committee whose encomiums he quoted—Madison, Ellsworth, and Hamilton.
But opposition, as Maclay well knew, was in vain. “I was the only one,” he recorded in his diary, “who voted boldly and decidedly against” the report of the committee. In that report, ironically, those who had accused the Secretary of State of bending every effort to promote a French interest now employed as their own the same construction of the treaty that he had set forth in his report to the President. But they rejected his recommendation that the defense of this construction be accompanied by an explanation couched “in as friendly terms as possible.” The resolution as adopted over Maclay’s single dissent merely advised that “an answer be given to the Court of France, defending, in the most friendly manner, this construction in opposition to that urged by the said Court.” But this, like the resolution of the House of Representatives requiring the Secretary of State to report on American commerce, left the initiative in his hands. He did not hesitate to provide the kind of explanation that he was afraid the French ministry would not receive from its own representative.
During almost all of the time that these interconnected legislative and executive moves took place, Otto had been absent in New York. There he received and answered Jefferson’s letter informing him that the President had laid the tonnage question before the Senate. He accepted this procedure as a matter of course, being persuaded that the concurrence of that body was necessary “in everything relating to foreign affairs.” He was totally unaware of the nature or even the existence of the report of the Secretary of State, to say nothing of the strategy that gave rise to it. In his first dispatch from Philadelphia, written the day after the session ended, Otto praised Jefferson’s report on the fisheries and said that it had produced a great  sensation in the capital—but that nothing worthy of being reported had transpired during the deliberations of Congress. Beckwith, Bond, and others had long since provided the British government with perceptive analyses of the state of party divisions and, now that the Senate had followed Hamilton’s lead, Jefferson concluded that the time had come to give the chargé a clearer view of the issues.
Within a few days of his arrival, Otto was reporting to Montmorin that, while it was impossible for him to discover in what manner and through which channels proposals for a rapprochement with England had been made, the friends of France had chosen this moment to bring forward a navigation act. The English party had risen in vain against this measure and had done its best to persuade the House to place it in the hands of the Secretary of the Treasury. In this it had failed and the report would be made by Jefferson, whose sentiments were generally known:
There is no doubt but that the Secretary of State will present this question in its true light and that he will not lack votes‥‥ This discussion of the navigation act, joined to the debates caused by Mr. Jefferson’s report on the fisheries, has divided the American government into two parties, one of which, directed by Messrs. Hamilton and R. Morris, tends to favor England and the other, under the auspices of Mr. Jefferson and his friends, leans strongly toward France. The latter party included more than two-thirds of the House of Representatives, but in the Senate the balance is so equal that it swings alternately to one side and the other. If they were able to open the doors of that chamber, the English party would no longer dare show itself.
So much Otto may have gathered merely from being at the seat of government, where the party cleavage was discernible to all informed persons. But Jefferson, speaking privately and confidentially, now focussed attention not on the political divisions at home but on the danger from abroad. He did inform the chargé that he and the President were “extremely embarrassed” at their inability to persuade the majority of the Senate to share the sentiments of attachment that the administration had for France. But, according to Otto’s account of the interview, he spoke for a united administration and at no time indicated that his colleague in the cabinet was of a different persuasion or that the majority of the Senate accepted him as their leader. His concern lay elsewhere. Otto was now able to report such confidences of the Secretary of State as he had not theretofore been privileged to hear:

I have not yet responded to your Memoir [he quoted Jefferson as saying] … because I wished to prepare you in advance for the letter I am obligated to write to you and to indicate the circumstances in which it is important for you to cause it to be considered by your government.
It is a fact that an exemption of the tonnage duty is not expressly stipulated in the treaty of commerce. You think that it is implied by the terms of Article V. But the Senate has judged differently and it is my duty to adopt its decision. Yet even admitting that the exemption you ask be implicitly accorded by Article V, it would be easy to prove that it is not in the interest of France to demand it…. It is not in consequence of the treaty that the President and the numerous friends of France desire to manifest their gratitude: its favors may become available to every nation. Our object is to establish a navigation act in which the exemptions, being applicable only to France, will put her on the footing of the only favored nation without giving to other nations any right to demand the same favors. You know that, in excluding every ship coming from a port where ours are not admitted and all merchandise imported in the ships of a nation which does not produce such merchandise, we shall single France out, so to speak, for she alone receives our ships in her colonies. She alone sends us merchandise of her growth and manufacture. The House of Representatives having charged me to make a report on this subject has sufficiently declared its opinion, for my sentiments are known. I have particularly declared them in my report on the fisheries. Finally, you may be certain, this great stroke will be carried in the next session.
There is only one thing to fear and it is my duty to explain myself to you. I am so deeply imbued with the importance of a connection and a perfect understanding between our two nations that I regard it as an essential object of the executive power to restrain the force of the mercantile interest, which is often too powerful in legislative bodies. I fear that in consequence of the refusal of the exemption of tonnage duties demanded by His Majesty, your government will only think of reprisals and of depriving our vessels of the advantages they enjoy in France. Although such a reciprocity might be just, it would be impolitic. The English would indubitably engross our coastal trade in France and in addition my compatriots would acutely feel the deprivation of favors which they believe they possess by virtue of treaty stipulations. Hence every measure which might tend to bring the two nations together would become more difficult to propose and to effect.
At the present moment we are certain that a great majority of the public is in favor of France and the House of Representatives is equally well disposed. It only remains then for us to conquer the Senate and we can only succeed there when we are able to make them open their doors. The mystery with which it covers its deliberations  serves to veil personal interests which rule there in all their vigor. Great efforts have been made in this session to render its deliberations public. These will probably succeed in the next session.
No longer did Jefferson affect confidence that the landed interest of France would always dominate commercial policy. Being certain of the feelings of friendship and gratitude the American people had for France, he had no anxiety about the fate of the navigation bill at home. But this unprecedented act of private disclosure revealed the depth of his fear that retaliation by the French government would produce exactly the result sought by Hamilton and those who desired a closer connection with England. This fear was merely confirmed, not aroused, by the dispatches of William Short describing the pressures exerted by les Nantuckois of Dunkirk, by those interested in the tobacco monopoly, and by the graziers and landed proprietors of France. Short’s sanguine and ill-founded predictions had been kept from the Senate, but Jefferson was not misled by them. His own experience of the difficulty of introducing American whale oil, tobacco, and salt provisions into the French market told him how hardly won and precariously held were the favors granted by royal decree. The private explanation to Otto arose out of his acute awareness that private interests in France, retaliating against their counterparts in the United States, might jeopardize the great object now almost within grasp. But this was offered not to enlighten the chargé. The confidential discourse was in fact an urgent message to Montmorin about American political realities.
This extraordinary step, together with other circumstances, makes it plausible to suppose that Jefferson supplied Otto with an aide-mémoire so that the French ministry could have no possible misconception of what was meant. The candor that was the hallmark of his diplomatic relations with Montmorin would naturally have prompted him to reveal his purposes to that minister with the utmost precision. He also understood the character of the chargé. It may or may not be significant that Otto recorded Jefferson’s words as if they were a direct quotation: the text could have been a summary or a paraphrase of what was expressed in conversation. But it is important to note that the words quoted were entirely characteristic of Jefferson, both in style and in substance. They were concentrated upon a single point, defined with clarity and precision. They contained no hint that the administration was deeply divided, no trace of the kind of personal and partisan imputations that Beckwith’s informants had employed with respect to the Secretary of State. Montmorin, even as a witness to the erosion of executive authority in revolutionary France, might not be able to understand how the President could take one view of policy and the Senate another—and also make it prevail. But at least he could not mistake the goal to which the administration was committed.
The supposition that the words attributed to Jefferson were put in writing by him and handed to the chargé becomes a virtual certainty in light of the effort made by Ostto “to interpret this private discourse of Mr. Jefferson.” His explanation, thoroughly characteristic of all of  his reporting, stands in marked contrast to the statement attributed to the Secretary of State. The Senate was averse to granting any exclusive favors to France, Otto explained to Montmorin, because some of its members were speculators in public securities and others were engaged in a direct commerce with England. The most remarkable Senator in the latter group was “Robert Morris, English by birth … a man of the greatest talent, whose commercial speculations are no more limited than his ambition. He directs the Senate as he formerly did American finances by making his politics keep step with his commerce.” Also, after consulting some Senators and Representatives, Otto penetrated the “mystery” of the mission of Gouverneur Morris. Its original instigator was Robert Morris, who persuaded the President to send out this feeler in the hope that it would result in an alliance with England. The dispatches of the emissary, however, had produced a contrary effect. The Senate and the House had almost unanimously rejected the idea of an alliance as incompatible with the obligation of the United States to France. For the same reason they had welcomed the proposal of an act of navigation. But Morris’ influence in the Senate was increasing day by day and would be greater if it were not that he plead too openly the cause of England. The warmth with which Morris was opposed on the tonnage issue was only a political trick to induce France to respond in kind, thus aiding negotiations already begun to form an English alliance. Robert Morris was entirely devoted to the emissary, being attached to him both in business and by sentiment. Gouverneur Morris, Otto concluded, possessed very great talents and was indeed one of the most eloquent and witty men in the country, having an unusual ability in conceiving new projects and persuading others to like them. But he was not trusted by his countrymen.
Otto’s explication of Jefferson’s statement, compounded as it was of surmise, contradiction, and actual misinformation about Robert Morris’ connection with the mission to England, about the unanimous rejection of an alliance that had not been proposed, and about the welcome accorded the move for a navigation act, abundantly justifies the belief that it was his own and that it derived from his accustomed sources of information, not from the Secretary of State. Certainly Jefferson could have had no reason to obscure the central point of his message with such a mixture of conjecture, misstatement, and impugning of individual motives, some of it perhaps contrived with deliberate intent to mislead. It was enough for him, characteristically, to inform the French foreign minister simply and unequivocally that a navigation bill was in prospect, that it would almost certainly pass at the next session, that a formidable obstacle existed in the Senate because its  doors were closed, that this could undoubtedly be remedied soon, but that, most important of all, the fair promise of attaining the goal might be frustrated if hostile measures should be taken in France. All of the circumstances suggest that this direct statement embedded in its contrasting context may indeed be regarded as an authentic expression of the Secretary of State, either as transcribed literally from an aidemémoire or as recorded with almost exact fidelity by the auditor.
During this interview, so far as the record discloses, Jefferson never revealed to Otto that he had drawn up a report to the President, much less that its interpretation of the treaty was the one adopted by the Senate and that, appropriately revised, it was actually the response of the government to his two communications. Originally conceived as an instrument for the President to use against intransigent Senators, that report now became a means of isolating them in the eyes of the French ministry. The fact concealed from Otto was only a concurrence of legal opinion, for Jefferson arrived at his construction independently, expressed it candidly, and both Hamilton and the Senate embraced it. But he did improve the uses of such concealment by representing himself as duty bound to defend the Senate’s interpretation, thereby magnifying the onus borne by that body. He also delayed his written communication for almost three weeks. Otto drew the intended inference: the Secretary of State was laboring to defend a construction imposed on him by the Senate. “You will note in the attached letter,” he reported to Montmorin, “the embarrassment the Executive of the United States finds itself in reconciling its sentiments and its professions of friendship with the forced interpretation that the Legislature has insisted on giving to our treaty of commerce. Whatever may be the efforts of Mr. Jefferson to give a favorable sense to Article V, it is evident that our construction is the only one that is admissible in sound logic.”
There was no need to try to persuade a Secretary of State who to all appearances was only executing orders. But Otto wrote or consulted with several leading Senators to convince them their interpretation was illogical, a fruitless effort of which he gave Montmorin an elaborate account. Those whom he consulted replied with arguments that had been well rehearsed in the first session. If it were only a question of favoring France, motives of equity and gratitude would justify the exemption. They had never been more embarrassed, one Senator explained, than on the response to be made to the French claim. But to grant it would bring on a thousand other embarrassments: the demands of other nations in treaty with the United States, the danger of commercial war with England, and, especially, the risk of touching any branch of revenue at a moment when the least shock would upset the national finances. Northern Senators assured Otto of their readiness  to give France proof of their gratitude, but their southern colleagues would not consent to an exemption except on terms injurious to their own navigation. Southern Senators, avowing equal sentiments of affection, were opposed to tonnage duties but unable to satisfy northerners without it. Otto, full of sympathy for Jefferson for having to defend an interpretation born of such conflicting interests, informed Montmorin that he would answer him only to correct several mistakes he had permitted to slip into his argument. The Secretary of State had only concealed authorship of a legal opinion, but the Senators hid their inner convictions behind protests of friendship for France. None gave the faintest echo of the abuse of France or the ridicule of moral considerations in the affairs of nations such as Ellsworth had voiced in anger behind closed doors, certain that his words would not appear in the public press.
In another confidential conversation a few weeks later, Jefferson gave Otto such a reassuring glimpse of the administration’s goal as to cause him to resort to the use of code in reporting it to Mortmorin, apparently the only time he ever did so:
Mr. Jefferson assured me in this conference that the news coming to him from all parts confirms him in the opinion that Congress will adopt a navigation act in the next session, and that this act will be very favorable to France. The plan of the President and of Mr. Jefferson is to grant naturalization to French citizens in America in matters respecting commerce; but I foresee that this plan will experience great difficulties. Some particular favors will also be accorded French wine and brandy. Mr. Jefferson begged me to inform you confidentially of these views, the execution of which will require very much address and perseverance.
This was a hope Jefferson had long cherished and one that he would soon repeat to the new French minister to the United States. With the friends of the British interest now clearly on the defensive, it might even become a reality. Having just returned from the tour that he and Madison had made through New York, Vermont, and Connecticut, Jefferson certainly could have found no reason to doubt that the New England shipping interests would continue to support a strong navigation act and that the farmers of the rich Connecticut valley would be as deeply concerned as ever about retaining access to the French West Indies. Washington was away on his southern tour, but Jefferson could look forward with confidence to his favoring such a bold stroke as some Senators had pretended to have in view in 1789, the promise of which had gained Washington’s reluctant consent to an act he considered unjust and impolitic. Aided by the President’s powerful influence and by the growing momentum of the effort to compel the Senate to open its doors, the strategy promised to succeed even if the National Assembly should react with hostility to the denial of the French interpretation of the treaty.

But Jefferson’s fear of a hostile response was only too well founded. Even at the moment he confided his anxiety to Otto, the decrees that he regarded as the sheet anchor of the American connection with France had begun to give way. Already the National Assembly had passed decrees discriminating almost prohibitively against the importation of tobacco in American ships. Montmorin had brought his influence to bear even without the urging of the Secretary of State. But his efforts were unavailing against the claims of special interests and, without Jefferson in France to hold the nails for him to drive, Lafayette was indecisive. American firms were beginning to circumvent the new tobacco regulations even before Otto’s report of the confidential conversation came to Montmorin. On the very day that he received it, William Short reported the effective termination of favors previously granted to whale oil, tobacco, and American built ships. Jefferson grasped the consequences of this action more clearly than any other political leader because he had sought longer and more consistently than any other to avoid it. The blow was a bitter one and, so Otto reported, opened the eyes of some of the most intelligent Americans. They now began to feel that the Senate had been wrong in being so intractable on the tonnage question, fearing that changes would be carried further—even to the extent of depriving Americans of their advantages in the French Antilles. But the realization came too late. By mid-summer Jefferson was warning of the possibility that Congress, far from singling France out for particular favor, might adopt retaliatory measures against her. At the end of the year the two nations were virtually engaged in commercial hostilities, the beginning of a rift that would end at last with the dissolution of the alliance. The French response was by no means the cause and the commercial policy of the new regime did not originate in a mere difference over tonnage duties.
The dispute over the tonnage acts involved such a relatively trivial sum—about thirty-four thousand livres per year or slightly more than the combined salaries of the two cabinet officers around whom the storm gathered—that some Senators joined Hamilton in wondering why France should have made an issue of it. Whence, then, arose their fear that so slight a burden could threaten the public credit? Even Hamilton, in arguing that this factor had to be taken into account, conceded that the obstacle was not insuperable. The intransigent refusal to accommodate the ally, the resolute avoidance of responsibility for achieving a solution, the bland dismissal of the alternatives suggested by the Secretary of State—these attitudes added to the very  triviality of the sums involved suggest that the real stakes were much greater, that the actual grounds for inaction and opposition lay elsewhere, and that the explanations given by Hamilton to Jefferson and by the Senators to Otto were, at best, disingenuous efforts to conceal their ultimate aims. Those aims, though latent, had not been disclosed when the government of the Confederation had supported France on such an issue at a time it lacked authority. But they could not be concealed now that the nation possessed full power over commerce. For what was the difference, Madison bluntly asked his colleagues in the House, between the lack of power and the lack of will to use it?
Hence none of the divisive questions agitated in full view of the public—the impost, the assumption, the excise, the national bank, the permanent seat of government—could cast quite so brilliant a light on the nature of the fundamental cleavage in government as did this slight matter of tonnage duties, debated within the cabinet and behind the closed doors of the Senate. While such issues laid the foundations for a growing and ultimately irresistible opposition, they were all domestic in character and were fought out mainly on lines of economic and sectional interests. The conflict over the use of the commerce power as an instrument of foreign policy not only embraced these same political alignments: it also involved two opposing points of view concerning the relations of the United States with the rest of the world and particularly with respect to the European balance of power. To these basic economic and sectional alignments it thus added the variant ways in which Americans conceived of their national character, the differing concepts of the meaning of their own revolutionary experience. The Secretary of the Treasury and the Secretary of State embodied these opposites and ultimately became their symbol.
It is generally supposed that their first clash came over the national bank and that the crucial division over foreign policy emerged with the outbreak of war between France and England in 1793, bringing with it “the first serious and long continued dissension in the Cabinet” and the resultant formation of political parties. But political parties, in the sense that the American people divided on great issues affecting their nationhood and their form of government, had existed from the beginning of the revolutionary movement, as John Adams and others well understood. And in large measure external forces—armed conflict followed by commercial restrictions, political colonialism followed by economic dependence—had supplied the cohesion necessary for the pivotal decisions. The author of the eleventh Federalist advanced the proposition to which the people gave general assent when he called for “one great American system, superior to the control of all transatlantic force or influence, and able to dictate the terms of the connection between the old and the new world‡” But now that the national government had been clothed with authority, external forces served to divide rather than to unite. The gravitational pull of  the two great powers of Europe first rent the government and then the nation, bringing to the American people their most divisive experience since their separation from the British empire.
Hamilton based his unwillingness to use the power that had been granted on a denial of the mandate for which he had pleaded. He was not the first to do so, but he was the most daring and the most resourceful. He was also the most deceptive. It was not to his colleague in the cabinet or to the President but to the British secret agent that he first revealed his ultimate goal. “In the present state of things,” he confided to George Beckwith while the Senate was delaying action on the French claim, “nothing has happened between us and France, to give a tolerable pretence for breaking off our treaty of alliance with that Power and immediately forming one with you. A regard for National decorum puts such a decisive step as this out of our reach.” Out of reach, that is to say, until a tolerable pretext could be found that would make it possible to preserve the outward form if not the inner reality of national dignity. But the objective had been defined with unmistakable clarity: the ultimate destruction of the alliance with France and the formation of one with England.
In this lies the key to the profound conflict over foreign policy in the last decade of the century, of which the cleavage within the government over the insignificant favor claimed by France was only the herald. The tolerable pretext would be sought in season and out with unflagging determination by the Secretary of the Treasury—in private communications to the British and French ministers, in the struggle over neutrality, in the bitter conflict over the treaty of 1794, in the attempt to deny the right of a legitimate opposition to exist and to be heard, and at last in the mobilization of the military power of the nation against the former ally. Even Otto soon became aware of “those pretended friends of France… assiduously spreading their calumnies and false insinuations” in the American press. Yet, in an unwitting tribute to the reserve and official conduct of the Secretary of State, he remained to the end of his mission under the delusion that the administration was united in its sympathy for the aims of the French revolution and in its fidelity to the alliance.
But if the author of the eleventh Federalist had forsaken the ground on which he formerly stood, calling for an end to the degradation of the national character in terms he knew would gain the general assent of his countrymen, he could find justification for a continued acquiescence in the policy of Great Britain in his own philosophy as expressed in the eighth number. “Safety from external danger,” he wrote in that, “is the most powerful director of national conduct. Even the ardent love of liberty will after a time, give way to its dictates‥‥ To be more safe, [the people] at length become willing to run the risk of being less free.” The safety of his system, he believed, required a continued subservience to British policy even if it meant a loss of some  economic freedom and with it the dignity of a free nation. Jefferson found the most potent springs of national conduct elsewhere—not in external danger, not even in preserving the alliance with France or in redressing the European balance of power, but in the character and spirit of the American people. This was the real nature of the cleavage in government—one resting at last on fundamental moral principles—that was illumined so brilliantly by this trivial matter of tonnage duties. The issue, as Jefferson clearly saw, was “an important one.”
